UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00572 American Mutual Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Mutual Fund® [photo of water flowing down a rock-filled stream - flowers in the foreground - trees in the background] Special feature The dividend recovery and how it affects American Mutual Fund u See page 6 Annual report for the year ended October 31, 2010 American Mutual Fund strives for the balanced accomplishment of three objectives: current income, growth of capital and conservation of principal. This fund is one of the 32 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.63% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. The fund’s 30-day yield for Class A shares as of November 30, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 2.36%. The fund’s distribution rate for Class A shares as of that date was 2.61%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 32. Equity investments are subject to market fluctuations. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The U.S. economic recovery has been aggravatingly slow, but typical in the aftermath of a major financial crisis like the one we have just experienced. Recently, however, business activity has been more encouraging. Private employment has expanded every month this year. Retail sales have been strong in the past four months, reflecting a more confident consumer attitude. In addition, companies already have pared expenses and cleaned up their balance sheets. Many have plenty of cash available to increase dividends, buy back stock and engage in mergers and acquisitions. The U.S. stock and bond markets have reacted to these positive developments with gains, despite many unsettled issues such as high unemployment and potential tax increases. With a strong rebound in the past six months, American Mutual Fund (AMF) posted a total return of 16.3% for the fiscal year ended October 31, 2010, compared with 16.5% for the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of large-company U.S. stocks, and 15.1% for the average growth-and-income fund in the Lipper universe. AMF’s total return was particularly satisfying since the fund accomplished the result while averaging a 6.2% buying reserve throughout the year and exhibiting substantially less volatility than the S&P 500. We continue to be pleased with the fund’s long-term results. For the last five- and 10-year periods, and for its lifetime, AMF has outpaced the S&P 500. Over the past decade, which included two of the worst declines since the 1930s, the fund provided an average annual total return of 4.7%, compared with 0.0% by the S&P 500. Over its more than 60-year lifetime, AMF has had an average annual total return of 11.6%, compared with 11.0% for the S&P 500. American Mutual Fund strives for the balanced accomplishment of three objectives: current income, growth of capital and conservation of principal. As part of this overall approach, the fund seeks to reduce risk by investing primarily in companies that pay dividends; unfortunately, 2009 was one of the worst years ever for cuts in dividends. Spurred by a rebounding economy, however, dividends have made a solid recovery in 2010. More than 1,000 companies increased their dividend rates through September 30, and dividend decreases were down 84% from last year. For more details on the dividend recovery and how it affects AMF, read our feature story on page 6. [photo of water flowing down a rock-filled stream] [Begin Sidebar] In this report Special feature 6 The dividend recovery and how it affects American Mutual Fund Contents 1 Letter to shareholders 3 The value of a long-term perspective 13 Summary investment portfolio 17 Financial statements 33 Board of directors and other officers About the cover: Blooming wildflowers and rushing stream, Paradise Park, Mount Rainier National Park, Washington. [End Sidebar] [Begin Sidebar] Dividends paid in calendar year 2010 For tax purposes, here are the income dividends Class A shareholders received in calendar year 2010. Income dividends per share: $0.15 paid 3/22/2010 $0.15 paid 6/21/2010 $0.15 paid 9/20/2010 $0.15 to be paid on 12/23/2010 The fund will pay a special dividend from accumulated, undistributed income on 12/23/2010. Form 1099-DIV, which provides the information you will need to prepare your federal income tax return for 2010, will be mailed to you with your American Funds Tax Guide in late January 2011. [End Sidebar] Portfolio review At fiscal year-end, the fund was 89% invested in equities. Its largest portfolio concentrations were in industrials, information technology, health care, consumer discretionary stocks and energy. Together these constituted 55% of our equity exposure. What helped the fund? Strong investments in industrials and energy offset disappointing holdings in the financials sector. Eight of the fund’s 10 largest stocks provided a total return greater than that of the S&P 500. They included CSX (+48.5%), CenturyLink (+38.4%), Home Depot (+26.9%) and United Technologies (+24.6%). After several years of contributions to the fund’s results, Microsoft had a –2.1% return. In our continuing effort to provide shareholders with current income, AMF distributed dividend income above the rate offered by the S&P 500 during AMF’s fiscal year of 2010. The fund’s dividend yield also exceeded the 10-year U.S. Treasury bond yield as of October 31, 2010. Looking forward A large body of economic evidence suggests that a recession triggered by a financial crisis will evolve into a longer and deeper recession than what would typically be expected. And the recovery itself would be much slower than normal. That is what has been happening so far. We are now in the second year of the recovery, and it has been very slow. It’s good to remember that economic expansions in the last several decades have run seven to 10 years. So although we are gaining ground slowly, the recovery is under way. While we expect that the U.S. economy will continue to expand, we anticipate headwinds on the horizon. Companies haven’t returned to a normal hiring pace yet. In addition, local, state and federal governments may well cut public spending by laying off employees and reducing benefits and wages. We will be monitoring these events closely. Our confidence is high that your team of seasoned portfolio counselors and investment analysts will continue to work hard to select the portfolio needed for these challenging times. We want to thank our long-time colleague, Mike Shanahan, who has retired from management of the fund this year. Mike served American Mutual Fund with great judgment and care over his 24 years as a portfolio counselor. We welcome our new shareholders, and we thank our veteran shareholders for their continuing confidence in American Mutual Fund. Cordially, /s/ James K. Dunton James K. Dunton Vice Chairman /s/ Joyce E. Gordon Joyce E. Gordon President December 13, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective Results of a $10,000 investment in American Mutual Fund Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. For more than 60 years, American Mutual Fund has been providing investors with an opportunity to achieve their financial goals. A meaningful way to compare the fund’s results with the return on other investments is through its total return. Total return is a combination of income return and capital return. This chart illustrates an assumed $10,000 investment in American Mutual Fund from February 21, 1950 — when the fund began operations — through October 31, 2010. The table beneath the chart shows the fund’s total return in each of the 60 fiscal years, broken down into its income and capital components. As you can see, during this period a $10,000 investment in the fund, with all dividends reinvested, would have grown to $7,338,907.3 Use the table below to estimate the growth of your investment. Let’s say that you have been reinvesting all your dividends and want to know how your investment has done since the end of fiscal 2000. As the table shows, the value of the investment illustrated here was $4.6 million. Since then, it has grown to $7.3 million. Thus, in the same period, the value of your 2000 investment — regardless of its size — also has grown. Average annual total returns based on a $1,000 investment (for periods ended October 31, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. Value added by reinvestment of dividends [begin mountain chart] Date American Mutual Fund with dividends reinvested3 American Mutual Fund with dividends excluded5 02/21/50 07/13/50 10/07/50 10/31/50 10/31/51 07/16/52 10/31/52 03/19/53 09/14/53 10/31/53 10/31/54 09/23/55 10/31/55 08/02/56 10/31/56 12/31/56 10/22/57 10/31/57 01/02/58 09/30/58 10/31/58 08/03/59 10/31/59 12/31/59 09/28/60 10/31/60 10/31/61 12/12/61 06/25/62 10/31/62 10/31/63 10/31/64 06/28/65 10/31/65 12/17/65 10/07/66 10/31/66 01/04/67 09/25/67 10/31/67 03/25/68 10/31/68 11/29/68 10/09/69 10/31/69 05/26/70 10/31/70 04/29/71 10/31/71 11/23/71 08/23/72 10/31/72 12/11/72 08/22/73 10/31/73 03/14/74 10/03/74 10/31/74 12/06/74 07/15/75 10/31/75 12/05/75 09/21/76 10/31/76 12/31/76 10/31/77 01/26/78 09/12/78 10/31/78 10/05/79 10/31/79 10/15/80 10/31/80 06/23/81 09/25/81 10/31/81 08/10/82 10/22/82 10/31/82 01/03/83 10/10/83 10/31/83 11/29/83 07/24/84 10/31/84 01/04/85 07/17/85 10/31/85 09/04/86 10/31/86 08/25/87 10/19/87 10/31/87 12/04/87 06/22/88 10/31/88 01/03/89 10/31/89 12/13/89 10/31/90 01/09/91 08/28/91 10/31/91 12/10/91 08/03/92 10/31/92 12/04/92 10/15/93 10/31/93 11/01/93 04/04/94 10/31/94 12/08/94 10/19/95 10/31/95 01/10/96 10/21/96 10/31/96 12/16/96 10/07/97 10/31/97 01/09/98 04/17/98 10/31/98 11/23/98 12/14/98 10/31/99 11/16/99 03/07/00 10/31/00 05/21/01 09/21/01 10/31/01 03/19/02 10/09/02 10/31/02 03/11/03 10/31/03 11/18/03 10/06/04 10/31/04 11/02/04 08/03/05 10/31/05 12/31/05 10/26/06 10/31/06 03/05/07 07/19/07 10/31/07 11/06/07 10/27/08 10/31/08 03/09/09 10/19/09 10/31/09 04/23/10 07/02/10 10/31/10 Date Standard & Poor’s 500 Composite Index with dividends reinvested4 02/21/50 3/9/1950 10/24/1950 10/31/1950 12/4/1950 10/15/1951 10/31/1951 11/24/1951 8/8/1952 10/31/1952 1/5/1953 9/14/1953 10/31/1953 11/17/1953 10/6/1954 10/31/1954 11/1/1954 9/23/1955 10/31/1955 11/1/1955 8/2/1956 10/31/1956 7/15/1957 10/22/1957 10/31/1957 12/18/1957 10/13/1958 10/31/1958 11/25/1958 8/3/1959 10/31/1959 1/5/1960 10/25/1960 10/31/1960 11/1/1960 10/31/1961 12/12/1961 6/26/1962 10/31/1962 11/1/1962 10/28/1963 10/31/1963 11/22/1963 10/12/1964 10/31/1964 6/28/1965 10/27/1965 10/31/1965 2/9/1966 10/7/1966 10/31/1966 11/22/1966 9/25/1967 10/31/1967 3/5/1968 10/21/1968 10/31/1968 11/29/1968 7/29/1969 10/31/1969 11/10/1969 5/26/1970 10/31/1970 11/18/1970 4/28/1971 10/31/1971 11/23/1971 8/14/1972 10/31/1972 1/11/1973 8/22/1973 10/31/1973 11/1/1973 10/3/1974 10/31/1974 12/6/1974 7/15/1975 10/31/1975 12/5/1975 9/21/1976 10/31/1976 12/31/1976 10/25/1977 10/31/1977 3/6/1978 9/12/1978 10/31/1978 11/14/1978 10/5/1979 10/31/1979 3/27/1980 10/15/1980 10/31/1980 11/28/1980 9/25/1981 10/31/1981 8/12/1982 10/20/1982 10/31/1982 11/23/1982 10/10/1983 10/31/1983 1/6/1984 7/24/1984 10/31/1984 12/13/1984 7/17/1985 10/31/1985 11/4/1985 9/4/1986 10/31/1986 8/25/1987 10/19/1987 10/31/1987 12/4/1987 10/21/1988 10/31/1988 11/16/1988 10/9/1989 10/31/1989 7/16/1990 10/11/1990 10/31/1990 11/7/1990 8/28/1991 10/31/1991 11/29/1991 9/14/1992 10/31/1992 11/4/1992 10/15/1993 10/31/1993 2/2/1994 4/4/1994 10/31/1994 12/8/1994 10/19/1995 10/31/1995 11/1/1995 10/18/1996 10/31/1996 11/1/1996 10/7/1997 10/31/1997 11/12/1997 7/17/1998 10/31/1998 11/3/1998 7/16/1999 10/31/1999 3/24/2000 10/12/2000 10/31/2000 11/6/2000 9/21/2001 10/31/2001 1/4/2002 10/9/2002 10/31/2002 03/11/03 10/31/03 11/20/2003 2/11/2004 10/31/2004 11/1/2004 8/3/2005 10/31/2005 11/1/2005 10/26/2006 10/31/2006 11/3/2006 10/9/2007 10/31/2007 11/6/2007 10/27/2008 10/31/2008 3/9/2009 10/19/2009 10/31/2009 04/23/10 07/02/10 10/31/2010 YEAR Month Consumer Price Index6 LT. MARGIN 28-Feb 28-Feb 31-Oct 11/50 31-Oct 28-Feb 31-Aug 31-Oct 28-Feb 31-Oct 31-Jan 30-Apr 31-Oct 12/54 30-Sep 31-Oct 12/55 31-Oct 11/56 31-Jul 31-Oct 11/57 31-Jul 31-Oct 12/58 31-Oct 31-Jan 31-Oct 11/60 31-Jul 31-Oct 11/61 30-Sep 31-Oct 11/62 31-Oct 11/63 31-Jul 31-Oct 11/64 31-Oct 11/65 31-Oct 11/66 31-Oct 11/67 31-Oct 11/68 31-Oct 11/69 31-Oct 11/70 31-Oct 11/71 31-Oct 11/72 31-Oct 11/73 31-Oct 11/74 31-Oct 11/75 31-Oct 11/76 31-Oct 11/77 31-Oct 11/78 31-Oct 11/79 31-Oct 11/80 31-Oct 11/81 31-Oct 12/82 31-Oct 11/83 31-Oct 11/84 31-Oct 4 31-Oct 11/86 31-Oct 11/87 31-Oct 11/88 31-Oct 11/89 31-Oct 11/90 31-Oct 11/91 31-Oct 12/92 31-Oct 11/93 31-Oct 11/94 31-Oct 12/95 31-Oct 11/96 31-Oct 12/97 31-Oct 12/98 31-Oct 11/99 31-Oct 12/00 9/01 31-Oct 12/01 31-Oct 12/02 9/03 31-Oct 16-Dec 10/31/2004 12/16/2004 10/31/2005 12/16/2005 8/16/2006 10/31/2006 11/16/2006 10/16/2007 10/31/2007 11/1/2007 7/16/2008 10/31/2008 11/3/2008 12/16/2008 10/31/2009 0 0 10/31/2010 [end mountain chart] Year ended October 31 7 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 $ Value at year-end $ Dividends excluded9 $ Value at year-end $ Annual percentage returns assuming reinvestment of dividends Income return % Capital return ) AMF total return Year ended October 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 Value at year-end Dividends excluded9 Value at year-end Annual percentage returns assuming reinvestment of dividends Income return Capital return ) ) ) AMF total return ) ) ) Year ended October 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 Value at year-end Dividends excluded9 Value at year-end Annual percentage returns assuming reinvestment of dividends Income return Capital return ) ) ) AMF total return ) ) ) Year ended October 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 Value at year-end Dividends excluded9 Value at year-end Annual percentage returns assuming reinvestment of dividends Income return Capital return ) ) AMF total return ) ) Year ended October 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 Value at year-end Dividends excluded9 Value at year-end Annual percentage returns assuming reinvestment of dividends Income return Capital return AMF total return Year ended October 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 Value at year-end Dividends excluded9 Value at year-end Annual percentage returns assuming reinvestment of dividends Income return Capital return ) AMF total return ) Year ended October 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 Value at year-end Dividends excluded9 Value at year-end Annual percentage returns assuming reinvestment of dividends Income return Capital return ) AMF total return Year ended October 31 Year-by-year summary of results (dollars in thousands) Dividends reinvested8 Value at year-end Dividends excluded9 Value at year-end Annual percentage returns assuming reinvestment of dividends Income return Capital return ) ) AMF total return ) Year ended October 31 Average Year-by-year summary of results (dollars in thousands) annual Dividends reinvested8 total Value at year-end return for Dividends excluded9 AMF’s Value at year-end lifetime Annual percentage returns assuming reinvestment of dividends Income return % Capital return ) % AMF total return ) % The results shown are before taxes on fund distributions and sale of fund shares. 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to July 1, 1988. 3Includes reinvested capital gain distributions totaling $3,756,770 in the years 1950–2010 and reinvested dividends. 4The S&P 500 is unmanaged, and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 5Includes reinvested capital gain distributions taken in shares totaling $589,593 but does not reflect income dividends taken in cash. 6Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. It would take $93,069 to buy today what $10,000 bought when the fund began. 7For the period February 21, 1950 (when the fund began operations), through October 31, 1950. 8Includes special dividends of $1,691 in 1974, $989 in 1975, $7,524 in 1982, $3,967 in 1983, $6,064 in 1988, $9,850 in 1989, $9,497 in 1990, $8,996 in 1991, $32,002 in 2009 and $20,477 in 2010. 9Includes special dividends of $746 in 1974, $407 in 1975, $2,251 in 1982, $1,099 in 1983, $1,339 in 1988, $2,069 in 1989, $1,895 in 1990, $1,707 in 1991, $3,570 in 2009 and $2,199 in 2010. [photo of a stream - flowers in the foreground] [photo of a flower] The dividend recovery and how it affects American Mutual Fund The year 2009 was the worst ever for cuts in dividends that cost investors $58 billion in lost income. But the news has changed in 2010 as dividends begin making a recovery. “With over 1,000 issues increasing their dividend rates (through September 30, 2010), we can comfortably say that the dividend recovery is under way,” says Standard & Poor’s Corp., the world’s leading index provider. “And with dividend decreases down 84% from last year, we can also finally say that the bleeding in dividend cuts has stopped.” “Despite the economic challenges ahead, this is certainly a welcome vote of confidence on the part of the business community,” says Jim Dunton, vice chairman of American Mutual Fund (AMF). In addition, Cisco Systems recently gave investors more proof that the words “tech-stock dividend” are no longer a contradiction in terms. The computer-networking company will become the next major technology firm to start paying a dividend. Cisco Systems said it expects to pay a dividend of 1% to 2% by the end of its fiscal year, July 31, 2011. Cisco Systems joins tech leaders Microsoft and Oracle in breaking the information technology industry’s long hesitation to pay periodic cash dividends to investors. The company’s move comes as companies are regaining confidence to pay dividends. IBM, for example, increased its quarterly dividend by 18% in April. Why has the dividend recovery occurred, and what does it mean to shareholders of American Mutual Fund? To get the answers, we visited with Jim Dunton; Joyce Gordon, president of AMF; and AMF portfolio counselors Jim Lovelace, Will Robbins, James Terrile and Dylan Yolles. Why have dividends recovered? “The economy turned up in the summer of 2009,” says Jim Dunton, “and dividends began to rebound within three months of the end of the recession. With extremely liquid balance sheets, corporations felt comfortable stepping up to the dividend window again. It happened very quickly.” [photo of water streaming down a rock] “Now that the U.S. economy has stabilized, companies are breathing a little easier,” adds Joyce Gordon. “They still hesitate to hire a significant number of permanent employees. Instead, they are using more temporary employees. They are not doing as much research or development or investing in new plants because they feel there is still so much uncertainty out there. However, they have been making some acquisitions of proven technologies, launching some merger-and-acquisition activities, and restoring or increasing dividends.” How does the dividend recovery help AMF? AMF invests primarily in companies that pay dividends, are based in the United States or Canada or included in Standard & Poor’s 500 Composite Index and are leaders in their industries. The eligible list, which is approved by the fund’s board of directors, currently includes about 300 companies. The AMF portfolio itself currently reflects holdings in 150 companies. “Almost two-thirds of dividend-paying companies in the S&P 500 have increased their dividends in the past 12 months,” says Jim Dunton. “This expansion has improved our options in stock selection to meet our dividend income needs. There will be a wider dividend pool from which to choose investments.” “A number of technology companies have declared their intent to start paying dividends next year. This is very, very important to AMF,” says Jim Dunton, “because the fund has 14% of the portfolio in technology, our second largest sector. If the economy continues to expand, as we expect it will, then increased profitability and dividend flow should follow. It could improve the fund’s total return, which includes capital gains and income.” AMF’s historic approach of selecting investments from a list of prescreened high-quality securities kept the fund away from speculative investments that suffered considerably in the 2008 and 2009 market declines, recalls portfolio counselor Jim Lovelace. Although there were winners and losers in the financial group at the end of the year, many banks and financial services companies were badly damaged during the first four months of 2009. They were unable to pay their dividends, and they lost their debt rating. As a result, many banks fell from AMF’s eligible list. [Begin Sidebar] Fund results shown are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [End Sidebar] [Begin Pull Quote] “A number of technology companies have declared their intent to start paying dividends next year.” — Jim Dunton [End Pull Quote] [photo of a stream with flowers on both sides] [Begin Sidebar] Generally higher yields over time — AMF vs. the S&P 500 American Mutual Fund typically has had a higher dividend yield than the S&P 500. One reason for this: Many companies in the S&P 500 don’t pay dividends, while AMF primarily invests in those that do. [begin bar chart] Distribution rate (%) at net asset value AMF S&P 500 10/31/1991 % % 10/31/1992 % % 10/31/1993 % % 10/31/1994 % % 10/31/1995 % % 10/31/1996 % % 10/31/1997 % % 10/31/1998 % % 10/31/1999 % % 10/31/2000 % % 10/31/2001 % % 10/31/2002 % % 10/31/2003 % % 10/31/2004 % % 10/31/2005 % % 10/31/2006 % % 10/31/2007 % % 10/31/2008 % % 10/31/2009 % % 10/31/2010 % % [end bar chart] [End Sidebar] [Begin Sidebar] How American Mutual Fund has fared during market declines* Total returns for AMF and S&P 500. (S&P 500 assumes monthly reinvestment of dividends.) [begin bar chart] Total returns (%) AMF S&P 500 Jan. 5, 1953 - Sept. 14, 1953 Korean War ends; recession begins ) ) Aug. 2, 1956 - Oct. 22, 1957 Egypt seizes Suez Canal ) ) Dec. 12, 1961 - June 26, 1962 Kennedy confronts steel industry ) ) Feb. 9, 1966 - Oct. 7, 1966 Economy overheats, interest rates rise ) ) Nov. 29, 1968 - May 26, 1970 Vietnam War sparks civil unrest, recession ) ) Jan. 11, 1973 - Oct. 3, 1974 OPEC oil embargo; Watergate scandal ) ) Sept. 21, 1976 - March 6, 1978 Carter warns of energy crisis ) Nov. 28, 1980 - Aug. 12, 1982 Record-high interest rates ) Aug. 25, 1987 - Dec. 4, 1987 Overvalued stocks trigger market crash ) ) July 16, 1990 - Oct. 11, 1990 Iraq invades Kuwait ) ) July 17, 1998 - Aug. 31, 1998 “Asian flu” spreads to Russia ) ) Mar. 24, 2000 - Oct. 9, 2002 Internet bubble bursts ) ) Oct. 9, 2007 - Mar. 9, 2009 Global financial crisis ) ) [end bar chart] *Major stock market declines are deﬁned as a decline in price of 15% or more without dividends reinvested. There have been periods in which the fund has lagged the S&P 500, particularly in strong markets. [End Sidebar] [photo of a stream with flowers on both sides] What has to happen before the banks and financial services companies begin paying dividends again? Banks must rebuild their capital levels and clean up their bad assets, says portfolio counselor Will Robbins. “That will mean getting clarity from regulators. We have more rule-making to get through. The regulators, in large part, will dictate when banks will be able to return capital to shareholders in the form of dividends. It is a combination of capital and liquidity requirements and business restrictions,” says Will. When banks resume paying dividends, AMF is likely to expand its holdings in the financial sector. “Unfortunately we have felt the need to reduce our positions if it looks like dividends won’t be reinstated or difficulties like lower capital ratios or more problems exist,” Will adds. What has been the contribution of health care companies to AMF’s income? AMF’s investments in health care stocks, its third largest industry sector, have helped the fund typically produce a higher yield than companies in the S&P 500. The fund’s health care stocks produce dividend yields that range from 2.2% to as high as 5.7%, compared with the yield of 1.9% by the S&P 500 companies. “We own health care stocks, in large part, for their income return and their reasonable valuations,” says portfolio counselor James Terrile. How could AMF benefit from the resurgence of dividend paying? “If you believe, as we do, that a substantial portion of the return of equities will continue to come from dividends, then the fund could benefit substantially,” Will says. “We have increased some of our financial holdings because of anticipation that dividends will recover. One early indicator is that JPMorgan Chase has said it hopes to reinstate a dividend as early as first quarter of next year. [Begin Sidebar] American Mutual Fund’s portfolio counselors American Mutual Fund’s six portfolio counselors have an average 26 years of investment experience.* Their knowledge and wisdom have helped them manage the fund through many stock market cycles. Years of investment Portfolio counselor experience* James K. Dunton 48 Joyce E. Gordon 31 James B. Lovelace 29 Will Robbins 17 James Terrile 15 Dylan Yolles 13 *Years of experience as of January 1, 2011. [End Sidebar] [Begin Sidebar] Above-average returns with less volatility American Mutual Fund strives to meet its objectives. If we look back 10 years, as shown below, the fund has provided higher returns than the three benchmarks against which it measures. It accomplished this with lower volatility. For the 10-year period ended October 31, 2010 [information illustrated in graphic format and table format] Average annual total return Volatility AMF % % Lipper Growth and Income Funds Index Lipper Multi-Cap Value Funds Index S&P 500 Index -0.01 Sources: Stocks — Standard & Poor’s Corporation, Lipper Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns over time have varied from the mean; a lower number signifies lower volatility. Standard & Poor’s 500 Composite Index is an unmanaged index of 500 large-company stocks selected to represent the stock market. The Lipper Multi-Cap Value Funds Index is an equally weighted index of the 30 largest mutual funds following a value approach to investing in companies of various sizes. The Lipper Growth and Income Funds Index is an equally weighted index of the 30 largest mutual funds that combine a growth of earnings orientation and an income requirement for dividends. [End Sidebar] Jim Lovelace looks forward to having a wider universe of dividend companies to choose from. “Usually, people think of investing as buying a stock so you can sell it at a higher price,” he says. “I’m more concerned about where the company is going over the long term and whether it will continue to pay rising dividends. By focusing on companies with a record of growing dividends, you can achieve a very competitive return without having to be concerned about what other people pay you for your stock.” As of the end of the fiscal year, the yield on the 10-year U.S. government bond had fallen to 2.5%. Jim Dunton points out that AMF’s dividend yield, also priced at fiscal year-end, was 2.7%, based on its total dividend payments over the prior 12 months. For investors seeking income, this yield advantage also comes with the opportunity for potential capital appreciation from the fund’s stock holdings to enhance total return. ■ [photo of a stream with flowers on both sides] Summary investment portfolio, October 31, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Industrials 15.78 % Information technology Health care Energy Consumer discretionary Other industries Convertible securities & preferred stocks Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Percent Value of net Common stocks- 86.79% Shares ) assets Energy- 8.41% Baker Hughes Inc. $ % Chevron Corp. ConocoPhillips Devon Energy Corp. Marathon Oil Corp. Royal Dutch Shell PLC, Class A (ADR) Other securities Materials- 3.74% Air Products and Chemicals, Inc. Dow Chemical Co. MeadWestvaco Corp. Praxair, Inc. Other securities Industrials- 15.78% 3M Co. CSX Corp. Emerson Electric Co. General Electric Co. Norfolk Southern Corp. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. Other securities Consumer discretionary- 8.41% Darden Restaurants, Inc. Home Depot, Inc. Staples, Inc. Time Warner Inc. Other securities Consumer staples- 6.01% Kimberly-Clark Corp. Kraft Foods Inc., Class A PepsiCo, Inc. Other securities Health care- 8.67% Abbott Laboratories Bristol-Myers Squibb Co. Merck & Co., Inc. Novartis AG (ADR) Pfizer Inc Other securities Financials- 3.97% JPMorgan Chase & Co. Other securities Information technology- 13.97% Google Inc., Class A (1) Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Oracle Corp. Texas Instruments Inc. Other securities Telecommunication services- 7.27% AT&T Inc. BCE Inc. CenturyLink, Inc. Other securities Utilities- 6.13% Exelon Corp. Other securities Miscellaneous-4.43% Other common stocks in initial period of acquisition Total common stocks (cost: $12,980,371,000) Preferred stocks- 1.81% Financials- 1.81% JPMorgan Chase & Co., Series I, 7.90% (2) Wells Fargo & Co., Series K, 7.98% (2) Other securities Total preferred stocks (cost: $272,591,000) Convertible securities- 0.43% Other - 0.23% Other securities Miscellaneous-0.20% Other convertible securities in initial period of acquisition Total convertible securities (cost: $60,039,000) Principal amount Bonds & notes- 4.81% ) Energy- 0.12% Shell International Finance BV 4.00% 2014 $ Other securities Industrials- 0.20% Union Pacific Corp. 5.125% 2014 Other securities Consumer discretionary- 1.00% Staples, Inc.: 9.75% 2014 7.75% 2011 Other securities Consumer staples- 0.05% Kraft Foods Inc. 2.625% 2013 Other securities Financials- 1.37% JPMorgan Chase & Co. 4.75% 2013 Wachovia Capital Trust III 5.80% (undated) (2) Other securities Telecommunication services- 0.22% AT&T Inc. 4.85% 2014 Other securities Mortgage-backed obligations (3) - 0.70% Fannie Mae 3.00%-5.00% 2024-2039 Bonds & notes of u.s. government & government agencies- 0.80% Fannie Mae 1.00%-2.50% 2013-2014 Freddie Mac 1.75% 2012 Other securities Other - 0.35% Other securities Total bonds & notes (cost: $726,053,000) Short-term securities- 6.25% Fannie Mae 0.17%-0.50% due 11/1/2010-5/3/2011 Federal Home Loan Bank 0.17%-0.185% due 11/12/2010-1/21/2011 Freddie Mac 0.16%-0.245% due 11/18/2010-6/2/2011 Google, Inc. 0.20% due 11/17/2010-1/19/2011 (4) Merck & Co. Inc. 0.21% due 12/7/2010 (4) PepsiCo Inc. 0.20% due 11/9/2010 (4) Straight-A Funding LLC 0.25%-0.29% due 11/3/2010-1/3/2011 (4) Other securities Total short-term securities (cost: $1,069,894,000) Total investment securities (cost: $15,108,948,000) Other assets less liabilities ) -.09 Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. One of these securities (with a value of $3,754,000, which represented .02% of the net assets of the fund) was valued under fair value procedures adopted by authority of the board of directors. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Coupon rate may change periodically. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (4) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $400,116,000, which represented 2.34% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities at October 31, 2010 (dollars in thousands) Assets: Investment securities, at value (cost:$15,108,948): $ Cash Receivables for: Sales of investments $ Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Directors' deferred compensation Other 56 Net assets at October 31, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at October 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 1,000,000 shares, $.001 par value (703,139 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended October 31, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $4,360) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments Currency transactions 67 Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended October 31 Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions paid to shareholders from net investment income: Dividends from net investment income ) ) Distributions from net realized gain on investments - ) Total dividends and distributions paid to shareholders ) ) Net capital share transactions ) Total increase in net assets Net assets: Beginning of year End of year (including distributions in excess of and undistributed net investment income: $(4,994) and $26,823, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization American Mutual Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund strives for the balanced accomplishment of three objectives: current income, growth of capital and conservation of principal. On November 24, 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporation to a Delaware statutory trust. The reorganization is expected to be completed on January 1, 2011; however, the fund reserves the right to delay the implementation. Shareholders also approved amendments to the fund’s Investment Advisory and Service Agreement and amendments to and elimination of certain fundamental investment policies of the fund. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors.Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of October 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $
